Title: To James Madison from Edward Stevens, 31 January 1789
From: Stevens, Edward
To: Madison, James


Dear Sir
Culpeper Court House
Saturday Night Jany 31st: 1789
I understand Colo. Munroe came into this County on Thursday last. From the period of time, suppose his intention is to remain, and be at the Election on Monday next. I wish it could be convenient for you to be present also. My desire Proceeds from no other motive, than that I think by both Candidates being together on that day the People might have a better Oppty of Judging for themselves, and the Election perhaps more fair.
I have been very anxious to contrive my matters in such a way as to be at the election, but the badness of the roads the uncertainty of the kind of Weather, which perhaps may be such as to occasion high Waters, will make it two dangerous to Venture not seting out for Richmond until Monday evening. And without I could remain nearly the day out, a Partial Part of it would be no very great consideration, therefore think I shall set out in the morning. I am very respectfully Dear Sir Your very Obt. Servt
Edward Stevens
